DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-10 are pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 15, 2021 is in compliance with 37 CFR 1.97. Accordingly, the IDS has been considered by the Examiner. An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to because FIGS. 1, 2 and 4 are depicted in photographic form rather than as drawings in solid black ink form. Although photographic images may be accepted in certain circumstances, the present application includes subject matter that is capable of illustration by alternative medium such as by ink drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph 0016 describes FIG. 4 as being “a side view of a disclosed curved and bent deflector nozzle.” However, FIG. 4 appears to depict an isometric view rather than a standard side view. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, lines 2-3 recite “each configured for one engine of a twin-engine helicopter,” which renders the claim indefinite. First, it is noted that Claim 1 recites “a method for fitting a single engine helicopter” (emphasis added). It is unclear how a single engine helicopter can be further limited to include twin engines. Second, the phrase “each configured” implies that a left-hand deflector nozzle and a right-hand deflector nozzle are each configured to attached to a respective engine of the twin-engines. However, Claim 1 introduces only a single “curved and bent deflector exhaust nozzle” and Claim 2, line 1 only references back to “the curved and bent deflector exhaust nozzle.” In other words, Claim 2 does not expressly introduce and provide antecedent basis for a second deflector exhaust nozzle. For the purposes of examination, Claim 2 is interpreted as limiting the deflector exhaust nozzle to have a left-hand or a right-hand bend. 
Regarding Claim 7, lines 2-3 recites “each configured for one engine of a twin-engine helicopter,” which renders the claim indefinite. First, it is noted that Claim 6 recites “a single engine helicopter” (emphasis added). It is unclear how a single engine helicopter can be further limited to include twin engines. Second, the phrase “each configured” implies that a left-hand deflector nozzle and a right-hand deflector nozzle are each configured to attached to a respective engine of the twin-engines. However, Claim 6 introduces only a single curved and bent deflector exhaust nozzle and Claim 7, line 1 only references back to “the curved and bent deflector exhaust nozzle.” In other words, Claim 7 does not expressly introduce and provide antecedent basis for a second curved and bent deflector exhaust nozzle. For the purposes of examination, Claim 2 is interpreted as limiting the deflector exhaust nozzle to have a left-hand or a right-hand bend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2014/0215999 to Pantalone et al. (“Pantalone”).
Regarding Claim 1, Pantalone discloses a method of fitting a single engine helicopter having a tail boom to avoid exhaust gases at the tail boom, the single engine helicopter comprising a longitudinally centrally positioned single engine and a corresponding symmetrically positioned exhaust manifold and symmetrically positioned rear tail boom (a rotary aircraft 10 including an airframe 14 with a tail boom, the aircraft 10 including an engine E that is longitudinally centrally positioned and is coupled to an aft exhaust system 100; see e.g., paras. 0013-0015 and FIGS. 1-2), the method comprising:
securing to the exhaust manifold a curved and bent deflector exhaust nozzle, the deflector exhaust nozzle configured to receive exhaust from the single engine and direct the exhaust gases away from the tail boom (the aft exhaust system 100 has outlet ducts 124 that are mounted to and secured to the airframe 14, and the aft exhaust system 100 includes both curved and bent structures for directing exhaust gases rearward and away from the tail boom; see e.g., paras. 0017-0020 and FIG. 2).
Regarding Claim 2, as best interpreted, Pantalone discloses wherein the curved and bent deflector exhaust nozzle is a left-hand or right-hand bent deflector nozzle, each configured for one engine of a twin-engine helicopter (Pantalone discloses that the rotary aircraft 10 can include one or more engines, and the aft exhaust system 100 includes a left-hand outlet 124; see e.g., paras. 0015 and 0020, and FIGS. 1 and 2).
Regarding Claim 3, Pantalone discloses wherein the curved and bent deflector exhaust nozzle introduces an asymmetrical feature to the single engine helicopter (the aft exhaust system 100 includes a left-hand outlet 124 that is asymmetrical in at least a forward to aft direction; see e.g., para. 0020, and FIGS. 1 and 2).
Regarding Claim 4, Pantalone discloses wherein the asymmetrical feature is uncompensated for in the single engine helicopter (the aft exhaust system 100 includes a left-hand outlet 124 that is asymmetrical in at least a forward to aft direction and is not compensated for by the rotary aircraft 10; see e.g., para. 0020, and FIGS. 1 and 2).
Regarding Claim 5, Pantalone discloses wherein the tail boom is unprotected by a heat-shield (as shown in FIG. 1, the aft exhaust system 100 is positioned above the tail boom of the rotary aircraft 10 and the tail boom is not disclosed as having a heat shield; see e.g., FIGS. 1 and 2).
Regarding Claim 6, Pantalone discloses a single engine helicopter comprising a longitudinally centrally positioned single engine and a corresponding symmetrically positioned exhaust manifold and a symmetrically positioned rear tail boom (rotary aircraft 10 including an airframe 14 with a tail boom, the aircraft 10 including an engine E that is longitudinally centrally positioned and is coupled to an aft exhaust system 100; see e.g., paras. 0013-0015 and FIGS. 1-2), the helicopter comprising:
a curved and bent deflector exhaust nozzle secured to the manifold, the deflector exhaust nozzle configured to receive exhaust gases from the single engine and direct the exhaust away from the tail boom (the aft exhaust system 100 has outlet ducts 124 that are mounted to and secured to the airframe 14, and the aft exhaust system 100 includes both curved and bent structures for directing exhaust gases rearward and away from the tail boom; see e.g., paras. 0017-0020 and FIG. 2).
Regarding Claim 7, as best interpreted, Pantalone discloses wherein the curved and bent deflector exhaust nozzle is a left-hand or right-hand bent deflector nozzle, each configured for one engine of a twin-engine helicopter (Pantalone discloses that the rotary aircraft 10 can include one or more engines, and the aft exhaust system 100 includes a left-hand outlet 124; see e.g., paras. 0015 and 0020, and FIGS. 1 and 2).
Regarding Claim 8, Pantalone discloses wherein the curved and bent deflector exhaust nozzle introduces an asymmetrical feature to the single engine helicopter (the aft exhaust system 100 includes a left-hand outlet 124 that is asymmetrical in at least a forward to aft direction; see e.g., para. 0020, and FIGS. 1 and 2).
Regarding Claim 9, Pantalone discloses wherein the asymmetrical feature is uncompensated for in the single engine helicopter (the aft exhaust system 100 includes a left-hand outlet 124 that is asymmetrical in at least a forward to aft direction and is not compensated for by the rotary aircraft 10; see e.g., para. 0020, and FIGS. 1 and 2).
Regarding Claim 10, Pantalone discloses wherein the tail boom is unprotected by a heat-shield (as shown in FIG. 1, the aft exhaust system 100 is positioned above the tail boom of the rotary aircraft 10 and the tail boom is not disclosed as having a heat shield; see e.g., FIGS. 1 and 2).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2017/0175673 to Wellhausen (“Wellhausen”).
Regarding Claim 1, Wellhausen discloses a method of fitting a single engine helicopter having a tail boom to avoid exhaust gases at the tail boom, the single engine helicopter comprising a longitudinally centrally positioned single engine and a corresponding symmetrically positioned exhaust manifold and symmetrically positioned rear tail boom (a rotary wing aircraft 1 including one or more engines 5 and a fuselage 2 with a tail boom 2b, and the engine 5 is longitudinally centrally positioned; see e.g., paras. 0052-0054 and FIGS. 1-3), the method comprising:

securing to the exhaust manifold a curved and bent deflector exhaust nozzle, the deflector exhaust nozzle configured to receive exhaust from the single engine and direct the exhaust gases away from the tail boom (a hot air exhaust 6 includes a second exhaust section 6b with an outer curved surface  and is pivotably secured such that it can be positioned to be bent relative to a first exhaust section 6a; the second exhaust section 6b is capable of directing exhaust gases away from the tail boom 2b; see e.g., paras. 0018 and  0064-0066 and FIGS. 1 and 3).
Regarding Claim 2, as best interpreted, Wellhausen discloses wherein the curved and bent deflector exhaust nozzle is a left-hand or right-hand bent deflector nozzle, each configured for one engine of a twin-engine helicopter (FIG. 3 of Wellhausen shows the second exhaust section 6b being placed in a left-hand deflection configuration).
Regarding Claim 3, Wellhausen discloses wherein the curved and bent deflector exhaust nozzle introduces an asymmetrical feature to the single engine helicopter (Wellhausen shows in FIGS. 1 and 3 the second exhaust section 6b being placed in a left-hand deflection configuration that is asymmetrical).
Regarding Claim 4, Wellhausen discloses wherein the asymmetrical feature is uncompensated for in the single engine helicopter (Wellhausen shows in FIGS. 1 and 3 the second exhaust section 6b being placed in a left-hand deflection configuration that is asymmetrical and uncompensated for by the rotary wing aircraft 1).
Regarding Claim 5, Wellhausen discloses wherein the tail boom is unprotected by a heat-shield (the use of heat shielding can be avoided by using the disclosed hot air outlet 6h; see e.g., paras. 0020 and 0061).
Regarding Claim 6, Wellhausen discloses s single engine helicopter comprising a longitudinally centrally positioned single engine and a corresponding symmetrically positioned exhaust manifold and a symmetrically positioned rear tail boom (a rotary wing aircraft 1 including one or more engines 5 and a fuselage 2 with a tail boom 2b, and the engine 5 is longitudinally centrally positioned; see e.g., paras. 0052-0054 and FIGS. 1-3), the helicopter comprising:
a curved and bent deflector exhaust nozzle secured to the manifold, the deflector exhaust nozzle configured to receive exhaust gases from the single engine and direct the exhaust away from the tail boom (a hot air exhaust 6 includes a second exhaust section 6b with an outer curved surface and is pivotably secured such that it can be positioned to be bent relative to a first exhaust section 6a; the second exhaust section 6b is capable of directing exhaust gases away from the tail boom 2b; see e.g., paras. 0018 and 0064-0066 and FIGS. 1 and 3).
Regarding Claim 7, as best interpreted, Wellhausen discloses wherein the curved and bent deflector exhaust nozzle is a left-hand or right-hand bent deflector nozzle, each configured for one engine of a twin-engine helicopter (FIG. 3 of Wellhausen shows the second exhaust section 6b being placed in a left-hand deflection configuration).
Regarding Claim 8, Wellhausen discloses wherein the curved and bent deflector exhaust nozzle introduces an asymmetrical feature to the single engine helicopter (Wellhausen shows in FIGS. 1 and 3 the second exhaust section 6b being placed in a left-hand deflection configuration that is asymmetrical).
Regarding Claim 9, Wellhausen discloses wherein the asymmetrical feature is uncompensated for in the single engine helicopter (Wellhausen shows in FIGS. 1 and 3 the second exhaust section 6b being placed in a left-hand deflection configuration that is asymmetrical and uncompensated for by the rotary wing aircraft 1).
Regarding Claim 10, Wellhausen discloses wherein the tail boom is unprotected by a heat-shield (the use of heat shielding can be avoided by using the disclosed hot air outlet 6h; see e.g., paras. 0020 and 0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,662,174 to Toulmay discloses a plume diluter diverter assembly for a helicopter (see FIG. 1).
U.S. Patent No. 6,055,804 to Hammond et al. discloses a helicopter including an infrared suppressor with an arcuate duct (see FIGS. 1 and 2).
U.S. Patent No. 6,123,290 to Lavergne et al. discloses a helicopter including a deflector that diverts exhaust gases laterally away from a tail boom (see FIGS. 1, 9, 10, 13 and 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642